Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
102 rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, and 4-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kaufhold et al. (U.S. pat. 9,990,687 B1).
With respect to claim 1, Kaufhold et al. discloses a method comprising:   
receiving object lOs for a target device (i.e., “ for each input high dimensional object, x.sub.s 354, received from the upstream application 353/810 the deployed SFF deep embedding device 355/820 produces exactly one low dimensional embedding, a.sub.s 356, of that high dimensional object.”(col. 23, lines 55-60) and depoloyed SFF deep embedding device 355 or 820 is target device as claimed invention and “generating an initial formal embedding of selected high-dimensional data objects using any of the traditional formal embedding techniques; (2a)designing a deep embedding architecture, which includes choosing the types and numbers of inputs and outputs, types and number of layers, types of units/nonlinearities, and types of pooling, for example, among other design choices, typically in a convolutional neural network”(abstract));
grouping the object lOs using a first plurality of input parameters (fig. 4 shows objects and labels are pairs with 1:1 correspondence and Examiner asserts labels is groups the object in label as claimed invention  or “The compute formal embedding method computes a single low dimensional embedded object, y.sub.i, one of a plurality of the same object type in the collection of low dimensional embedded data 530, corresponding to each individual high dimensional input object, x.sub.i (in the high dimensional input data 510).”(col. 17, lines 60-65)); 
associating a tracking parameter with the first plurality of input parameters and with a performance parameter corresponding to the first plurality of input parameters (i.e., “designing a deep embedding architecture, which includes choosing the types and numbers of inputs and outputs, types and number of layers, types of units/nonlinearities, and types of pooling, for example, among other design choices, typically in a convolutional neural network; (2b) designing a training strategy (i.e., tuning optimization algorithm hyper-parameters, including learning rate, momentum, dropout rate by layer, etc.)… tuning the parameters of a deep embedding architecture to reproduce, as reliably as possible, the generated embedding for each training sample (i.e., training the deep embedding architecture); (3) optionally deploying the trained deep embedding architecture to convert new high dimensional data objects into approximately the same embedded space as found in step (1); and optionally (4) feeding the computed embeddings of high dimensional objects to an application in a deployed embodiment,”(col. 13, lines 1-10) and Examiner asserts that performance parameters are the types and numbers of inputs and outputs, types and number of layers, types of units/nonlinearities, and types of pooling and tracking parameter are tuning the parameters of a deep embedding architecture to reproduce or “The architectural parameters of a deep architecture 630 are parameters such as the type of architecture (convolutional neural network, recurrent neural network, deep neural network, autoencoder, etc.), the number of layers, the type of layers, the connectivity between layers, the nonlinearities of nodes within layers, and the number of nodes in each layer”(col.19, lines 60-67));
storing a first data entry comprising the tracking parameter, the first plurality of input parameters, and the performance parameter in a database (fig. 3 shows storage 320, fig. 4 shows 410, 420 and fig. 5 shows 510, 530); 
extracting a plurality of data entries from the database, the plurality of data entries comprising the first data entry (i.e., “For natural language applications, the task of deep analyzer network 440 may be to recognize words in a speech audio file, recognize objects in image files, translate speech, or generate images with some desirable properties, or any other purpose known in the art”(col. 16, lines 35-40)); 
training a training model using one or m99ore of the plurality of data entries (i.e., “ a deep architecture having many hidden layers (called a deep analyzer 317/440 in contradistinction to the deep embedding architecture 337/620 envisioned for learning a formal embedding 325) is trained for a particular task (object recognition, generative image modeling, or image translation, for instance)”(col. 16, lines 30-36)); 
cross-validating the training model to determine a degree of error reduction of the training model (i.e., “the criteria for completion of the optimization are set through early stopping, a technique known in the art that ends the optimization process when validation error on a held out set of examples begins to increase. Specifically, from the training data, a set of validation data is held out that is not used to train the deep architecture” (col.20, lines 35-42)); 
performing a model check to compare the training model to an inferencing model (i.e., “ an optimization for inference performance rather than training performance, a”(col. 23, lines 20-23)); and 
updating the inferencing model based on the model check (i.e., “8) an optimization for inference performance rather than training performance, and/or (9) a combination of (1)-(8) above”(col. 23, lines 20-23)).  
With respect to claim 2, Kaufhold et al. discloses wherein the plurality of data entries further comprises a plurality of historical data entries, and wherein the method further comprises using the plurality of historical data entries to train or cross-validate the inferencing model (i.e., “in supervised machine learning problems, more labeled training examples typically coincide with better performance. In many cases, historically, the collection of labeled training data has been manual” (col. 14, lines 8-14)).  
With respect to claim 4, Kaufhold et al. discloses the method further comprises pre-processing the plurality of data entries to remove data entries that reduce a predictive ability of the training model (i.e., “The specific reasons these byproduct embedding methods are not used this way is that other formal embedding methods have been designed for specific downstream application purposes better suited to the applications described herein (such as translation, reduction of required training data, or active learning-based approaches to labeling datasets to enable downstream supervised learning), and other formal embedding methods have computational efficiency advantages compared to, for instance, autoencoders”(col. 6, lines 25-35)).  
With respect to claim 5, Kaufhold et al. discloses wherein the performance parameter comprises input/output operations per second, and wherein the first plurality of input parameters comprises object group size and flash out time (i.e., “While optimization process 620 parameters include learning rate, batch size, momentum, parameters governing regularization techniques (such as dropout and/or batch normalization), parameters governing learning rate schedule and adaptivity ”(col. 20, lines 57-64)).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is reject under 35 U.S.C 103(a) as being unpatentable over Kaufhold et al. in view of Browne et al. (U.S. Pub. 2018/0357152 A1)
With respect to claim 6, Kaufhold et al. disclose all limitations recited in claim 1 except for f wherein the database comprises a time-series database.  However, Browne et al. discloses wherein the database comprises a time-series database (i.e., “A time-series database such as the time-series database 217 of FIG. 2 can be used to store at least some of the training data up to all of the training data corresponding to training an AI model in some embodiments. In such embodiments, the training graph of an AI model can be continuously scrolled from a beginning of the stored training data up to an end of the stored training data in the time-series database, which is optimized for streaming sequential data for any one or more selected data series. This is useful for a historical review of the training of an AI subsequent to the training of the AI model. That said, an AI model can also be trained to detect and report any training issues from the training graphs presented in the visual debugging window obviating a viewer having to sit and view the training graphs in real-time to make such determinations. Indeed, the foregoing trained AI model would not be overwhelmed by more than two data series and would likely able to find higher level correlation” (0054)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Browne et al.’s features to optimize for streaming sequential data for any one or more selected data series for the stated purpose has been well known in the art as evidenced by teaching of Browne et al (0054).  Both references teach the same field such as training data.
Claims 7 is reject under 35 U.S.C 103(a) as being unpatentable over Kaufhold et al. in view of Bequet et al. (U.S. Pub. 2018/0173572 A1)
With respect to claim 6, Kaufhold et al. disclose all limitations recited in claim 1 except for wherein cross-validating the training model is performed according to a k-fold cross-validation method.  However, Bequet et al. discloses wherein cross-validating the training model is performed according to a k-fold cross-validation method (i.e., “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. With training, the machine-learning model can be transformed from an untrained state to a trained state. Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times. The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule. An overview of training and using a machine-learning model is described below with respect to the flow chart of FIG. 11.” (0074)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bequet et al.’s features to have different and accurate validate training for the stated purpose has been well known in the art as evidenced by teaching of Bequet et al (0274).  Both references teach the same field such as training data.
With respect to claims 8-9, 11-16 and 18-20 are rejected as claims 1-2, 4-7 above since the claims 8-9, 11-16 and 18-20 are similar with set of the claims 1-2 and 4-7 above but different form.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed further comprising using the inferencing model to infer a second plurality of input parameters for grouping the object lOs in response to the performance parameter being outside an expected range.  
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Nellans et al.. discloses Servicing Non-block Storage request, U.S. Patent No. 9,251,058 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        July 2, 2022